 1   Sarah Shapero (Bar No. 281748)
     SHAPERO LAW FIRM
 2   One Market, Spear Tower, 36th Floor
     San Francisco, California 94105
 3   Telephone: (415) 293-7995
     Facsimile: (415) 358-4116
 4
     Attorney for Plaintiff,
 5   MICHAEL B. CORTEZ
     ANTOINETTE A. CORTEZ
 6

 7
                                UNITED STATES DISTRICT COURT
 8
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     MICHAEL CORTEZ, an individual; and                 Case No.: 2:18-cv-01896-WBS-EFB
11   ANTOINETTE CORTEZ, an individual;
                                                        STIPULATION TO CONTINUE
12                 Plaintiff,                           INITIAL SCHEDULING
                                                        CONFERENCE; [PROPOSED] ORDER
13          v.
                                                        Date: January 14, 2019
14   SECOND CHANCE HOME LOANS, LLC, a                   Time: 1:30 pm
     business entity; ALLIED SERVICING                  Ctrm: 5
15   CORPORATION, a business entity; PNC
     BANK, NATIONAL ASSOCIATION, a
16   business entity; and DOES 1-50, inclusive

17               Defendant

18

19

20

21

22

23

24

25

26
27

28
                                                    1
                        STIPULATION FOR CONTINUANCE OF INITIAL SCHEDULING CONFERENCE
 1             STIPULATION FOR WITHDRAWAL OF PLAINTIFFS’ MOTION FOR

 2                                      PRELIMINARY INJUNCTION

 3           Plaintiffs MICHAEL CORTEZ and ANTIONETTE CORTEZ and Defendant PNC

 4   BANK, NATIONAL ASSOCIATION (the “Parties”) hereby stipulate by and through their

 5   respective attorneys of record, that the Initial Scheduling Conference, currently set for January

 6   14, 2019, be continued for at least two months. This request for a continuance is based off the

 7   fact that the case is not yet at issue.

 8
     SO STIPULATED.
 9
10                                                  WOLFE & WYMAN LLP
     DATED: January 2, 2019
11
                                                    By: /s/ Joshua M. Bryan
12                                                       STUART B. WOLFE
                                                         JOSHUA M. BRYAN
13                                                  Attorneys for Defendants
                                                    PNC BANK, N.A.
14

15

16
     DATED: January 2, 2019                         SHAPERO LAW FIRM
17

18
                                                    By: /s/ Sarah Shapero
19                                                       SARAH SHAPERO
                                                    Attorneys for Plaintiffs
20                                                  MICHAEL B. CORTEZ and ANTONIETTE
                                                    A. CORTEZ
21

22

23

24

25

26
27

28
                                                       2
                           STIPULATION FOR CONTINUANCE OF INITIAL SCHEDULING CONFERENCE
 1                                                ORDER

 2          Based upon the joint stipulation of Plaintiffs MICHAEL CORTEZ and ANTIONETTE

 3   CORTEZ and Defendant PNC BANK, NATIONAL ASSOCIATION (the “Parties”), and good

 4   cause appearing, the Court orders that the Initial Scheduling Conference scheduled for January

 5   14, 2019 at 1:30 pm is continued to March 18, 2019 at 1:30 pm. A Joint Status Report shall be

 6   filed no later than March 4, 2019.

 7

 8          Dated: January 2, 2019

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     3
                         STIPULATION FOR CONTINUANCE OF INITIAL SCHEDULING CONFERENCE
